In an action for the foreclosure of a mortgage on real estate, resettled order of the County Court of Nassau county granting the motion of plaintiffs for an order striking out the answer of the defendant Thomas G. Randazzo “ to the extent of granting an order appointing a referee to take proof and report as to the taxes and/or interest in arrears, if any ” reversed on the law, without costs, and the matter remitted to the County Court of Nassau county for the entry of an order in due form in that phase thereof which contemplates summary judgment. Although in our opinion, the plaintiffs, upon this record, are entitled to summary judgment, no triable issue being disclosed, the order appealed from fails to dispose of plaintiffs’ motion as made. Hence the necessity of reversal and remission on that sole ground. (Cf. Box v. Linnemann, 257 App. Div. 849.) Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.